MEMORANDUM **
Nevada state prisoner Michael John Stone appeals pro se the district court’s *663order denying his motion for leave to proceed in forma pauperis with his 28 U.S.C. § 2254 petition. Although it appears that the district court acted properly, we dismiss for lack of jurisdiction because “no certificate of appealability has been or could properly be issued.” See United States v. Mikels, 236 F.3d 550, 551-52 (9th Cir.2001).
Stone’s motions to impose sanctions and to expedite this appeal are denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *663courts of this circuit except as provided by Ninth Circuit Rule 36-3.